




Exhibit 10.58        












4 February 2013


PRIVATE & CONFIDENTIAL
Andrew Barron
(Address removed for confidentiality reasons)






RE: SALARY INCREASE


Dear Andrew,


I am pleased to confirm that your base salary will be increased to £490,000 per
annum with effect from 7th December 2012. This change will be included in the
next available pay run and will be applicable for the 2013 Annual Bonus Plan but
not for the 2012 plan.


Also with effect from 7th December 2012, the Company's pension contributions on
your behalf will be increased from 15% to 20% of base salary, with no employee
contributions required from 1 January 2013.


All other Terms and Conditions remain unchanged.


I should also like to confirm that, on reflection, I have changed you 2012
appraisal rating to a 5 'Great' and I should like to thank you for all your hard
work and for your contribution in 2012.


I look forward to your continued support as we work together to make 2013
another great year for the Company.


Yours sincerely












Neil Berkett


Chief Executive Officer


















